                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

DAMRON LAYCOX                                                          PLAINTIFF
ADC #55182

V.                         No. 3:21-CV-00008-LPR-JTR

JOE PAGE, III, Warden
Grimes Unit, ADC, et al.                                           DEFENDANTS


                                     ORDER

      Plaintiff Damron Laycox (“Laycox”) filed a Motion for Temporary

Restraining Order (Doc. 7) seeking to enjoin Defendants from placing him back into

general population at the Grimes Unit of the Arkansans Division of Corrections

(“ADC”), due to his safety concerns about certain inmates at the Grimes Unit that

had allegedly assaulted him. On May 4, 2021, Laycox filed a Notice of Change of

Address with the Court (Doc. 8), stating that he had been transferred from the Grimes

Unit to the ADC’s East Arkansas Regional Unit. Accordingly, Laycox’s Motion for

Temporary Restraining Order is DENIED as moot.

      IT IS SO ORDERED this 25th day of May, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
